Exhibit 10.4

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE-CONTINGENT RESTRICTED STOCK UNIT AWARD AGREEMENT (the
“Agreement”) is made effective as of the date set forth on the signature page
hereto (hereinafter called the “Date of Grant”), between Regional Management
Corp., a Delaware corporation (hereinafter called the “Company”), and the
individual set forth on the signature page hereto (hereinafter called the
“Participant”), pursuant to the Regional Management Corp. 2015 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant a Restricted Stock Unit Award in
the form of an Award of performance-based and service-based restricted stock
units (the “Award”), which represents a contingent right to acquire shares of
Common Stock (the “Shares”). For the purposes herein, the Shares subject to the
Award are units that will be reflected in a book account maintained by the
Company and that will be settled in shares of Common Stock if and only to the
extent permitted under the Plan and this Agreement. Prior to issuance of any
shares of Common Stock, the Award shall represent an unsecured obligation of the
Company, payable (if at all) only from the Company’s general assets. The Award
is subject to the terms and conditions of the Plan and this Agreement, including
the provisions set forth on the signature page hereto and Schedule A, which is
attached hereto and expressly made a part of this Agreement.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

(a) Cause. “Cause” shall mean a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Cause” as defined
under the Participant’s employment, change in control, consulting or other
similar agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any such agreement (or, if any such agreement
does not define “Cause”), then “Cause” shall mean: (A) the Participant’s
engagement in misconduct which is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued refusal to substantially perform his
duties to the Company, (C) the Participant’s repeated dishonesty in the
performance of his duties to the Company, (D) the Participant’s commission of an
act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from, the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
one year or (E) the Participant’s material breach of any confidentiality,
non-solicitation or non-competition covenant entered into between the
Participant and the Company. The determination of “Cause” shall be made by the
Administrator and its determination shall be final and conclusive. Without in
any way limiting



--------------------------------------------------------------------------------

the effect of the foregoing, for purposes of the Plan and this Agreement, a
Participant’s employment or service shall also be deemed to have terminated for
Cause if, after the Participant’s employment or service has terminated, facts
and circumstances are discovered that would have justified, in the opinion of
the Administrator, a termination for Cause.

(b) Good Reason. “Good Reason” shall mean (i) “Good Reason” as defined under the
Participant’s employment, change in control, consulting or other similar
agreement with the Company or an Affiliate, if any, or (ii) if the Participant
has not entered into any agreement (or, if any such agreement does not define
“Good Reason”), then, a “Good Reason” shall mean any of the following without
the Participant’s consent: (A) with respect to Employees or Consultants, a
change caused by the Company in the Participant’s duties and responsibilities
which is materially inconsistent with the Participant’s position at the Company,
or a material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of the Company generally); and (B) with respect
to Directors, the Participant’s ceasing to serve as a Director, or, if the
Company is not the surviving Company in a Change of Control event, a member of
the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate employment or service following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within thirty (30) days following such entity’s receipt of written notice from
the Participant specifying such act, so long as such notice is provided within
sixty (60) days after such event has first occurred. The determination of “Good
Reason” shall be made by the Administrator and its determination shall be final
and conclusive.

(c) Qualifying Termination. “Qualifying Termination” shall mean the termination
of employment or service (i) as a result of the Participant’s death, Disability
or Retirement, (ii) by the Company and its Affiliates without Cause, or (iii) by
the Participant with Good Reason.

(d) Retirement. “Retirement” shall have the meaning given in an employment,
change in control, consulting or other similar agreement, if any, to which the
Participant is a party, or, if there is no such agreement (or if such agreement
does not define “Retirement”), then “Retirement” shall mean the termination of
employment or service by the Participant on or after (i) the Participant’s
attainment of age 65, or (ii) the Participant’s attainment of age 55 and
completion of ten (10) years of service. For this purpose, the Participant shall
be credited with a year of service for each consecutive twelve-month period he
is employed or in service during his period of employment or service with the
Company. Employment or service shall not be deemed to be terminated or
interrupted by a leave of absence, sick leave or vacation granted to the
Participant by the Company. The Administrator shall have authority to determine
if a Retirement has occurred.

 

2



--------------------------------------------------------------------------------

3. Vesting; Forfeiture.

(a) The actual number of Shares, if any, that may be earned and vested during
the Performance Period will be determined by the Administrator following the end
of the Performance Period based on attainment of the Performance Goals, as set
forth on the signature page hereto and as provided in Schedule A; provided,
however, that (except as otherwise provided in Section 3), the Award shall not
vest, in whole or in part, and the Participant shall not be entitled to any
Shares, unless the Participant remains employed or in service from the Date of
Grant until the Vesting Date (as defined on the signature page hereto). The
Administrator has authority to determine whether and to what degree the Award
shall be deemed earned and vested.

(b) If the Participant’s employment or service with the Company is terminated
during the Performance Period for any reason other than a Qualifying Termination
(including but not limited to a termination for Cause), the Award shall
immediately terminate and the Participant shall have no rights with respect to
the Award or the Shares underlying the Award.

(c) Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
employment or service with the Company is terminated during the Performance
Period due to a Qualifying Termination, then a pro-rata portion of the Award,
determined as of the date of the Qualifying Termination in accordance with the
provisions of this Agreement and Schedule A, shall be eligible to be earned and
vested based on attainment of the Performance Goals during the Performance
Period as specified in this Agreement and in Schedule A as if the Participant’s
employment or service had not terminated.

(d) Notwithstanding Sections 3(a) and (b) herein, in the event a Change of
Control occurs during the Performance Period, the Award shall be deemed earned
and vested as follows:

(i) To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, the Award shall be deemed
earned and vested as if the Target Performance Goal for the Performance Period
had been met as of the date of the Change of Control.

(ii) Further, in the event that the Award is substituted, assumed or continued
as provided in Section 3(d)(i) herein, the Award will nonetheless become earned
and vested if the Participant’s employment or service is terminated by the
Company and its Affiliates without Cause or by the Participant with Good Reason
within six months before (in which case the Award shall be deemed earned and
vested as if the Target Performance Goal for the Performance Period had been met
as of the effective date of the Change of Control) or one year (or such other
period after a Change of Control as may be stated in a Participant’s employment,
change in control, consulting or other similar agreement, if applicable) after
the effective date of a Change of Control (in which case the Award shall be
deemed earned and vested as if the Target Performance Goal for the Performance
Period had been met as of the Participant’s Termination Date).

 

3



--------------------------------------------------------------------------------

4. Settlement of Award; Delivery of Shares.

(a) No certificate or certificates for Shares shall be issued at the time of
grant of the Award. A certificate or certificates for the Shares underlying the
Award (or, in the case of uncertificated Shares, other written evidence of
ownership in accordance with Applicable Law) shall be issued in the name of the
Participant (or his beneficiary) only in the event, and to the extent, that the
Award has vested and been earned in accordance with the provisions of this
Agreement, including Schedule A. Any Shares or other benefits payable pursuant
to the Award shall, upon vesting of the Award, be distributed to the Participant
(or his beneficiary) within 70 days following the Vesting Date. Notwithstanding
the foregoing, the following provisions shall apply: (a) any distributions as a
result of a Change of Control as provided in Section 3(d)(i) shall be paid
within 70 days following the date of the Change of Control; and (b) any
distributions due to termination of employment or service following a Change of
Control as provided in Section 3(d)(ii) shall be paid within 70 days following
the Participant’s Termination Date. If the 70-day period described herein begins
in one calendar year and ends in another, the Participant (or his beneficiary)
shall not have the right to designate the calendar year of the payment (except
as otherwise provided below with respect to a delay in payments if the
Participant is a “specified employee”). Further, if calculation of the amount of
the payment is not administratively practicable due to events beyond the control
of the Participant (or his beneficiary), the payment will be treated as made
within the applicable 70-day time period specified herein if the payment is made
during the first taxable year of the Participant in which the calculation of the
amount of the payment is administratively practicable or otherwise in accordance
with Code Section 409A. Notwithstanding the foregoing, if the Participant is or
may be a “specified employee” (as defined under Code Section 409A), and the
distribution is considered deferred compensation under Code Section 409A, then
such distribution if made due to separation from service shall be subject to
delay as provided in Section 20 of the Plan (or any successor provision
thereto).

(b) Except as otherwise provided in this Section 4(b), the Participant shall not
be deemed to be the holder of any Shares subject to the Award and shall not have
any dividend rights, voting rights or other rights as a stockholder unless and
until (and only to the extent that) the Award has vested and certificates for
such Shares have been issued to him (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with Applicable Law shall have
been provided). As of any date that the Company pays an ordinary cash dividend
on its common stock, the Company shall credit to the Participant’s book account
a dollar amount equal to (i) the per share cash dividend paid by the Company on
its common stock on such date, multiplied by (ii) that number of Shares equal to
the number of Target Units set forth on the signature page hereto (a “Dividend
Equivalent Right”). Any Dividend Equivalent Rights credited pursuant to the
foregoing provisions of this Section 4(b) shall be subject to the same vesting,
Performance Goals, payment and other terms, conditions and restrictions as the
Shares subject to the Award (and, for clarification, shall not be paid unless
and until the corresponding portion of the Shares subject to the Award have been
earned and vested); provided, however, that the amount of any Dividend
Equivalent Rights that become earned and vested pursuant to the terms of this
Agreement and Schedule A shall be paid in cash.

(c) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable upon vesting of the Award prior to
the completion of any registration or qualification of the Award or the Shares
under any Applicable Law (including, but not limited to, the requirements of the
Securities Act) that the Administrator shall in its sole discretion determine to
be necessary or advisable.

 

4



--------------------------------------------------------------------------------

(d) The Company shall not be liable to the Participant for damages relating to
any delays in issuing the certificates to him (subject to any Code Section 409A
requirements), any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves. Notwithstanding
the foregoing, the issuance of Shares may, in the Company’s discretion, be
effected on a non-certificated basis, to the extent permitted under the Plan.

(e) The Award, if vested in accordance with the terms of this Agreement, shall
be payable in whole Shares. The total number of Shares that may be acquired upon
vesting of the Award (or portion thereof) shall be rounded down to the nearest
whole share.

 

5. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the unvested portion of the Award shall terminate on
the Participant’s Termination Date. The grant of the Award does not create any
obligation to grant further awards.

 

6. Legend on Certificates.

The Shares acquired upon vesting of the Award shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any other Applicable
Law, and the Administrator may cause a legend or legends to be put on any
certificates for such Shares to make appropriate reference to such restrictions.

 

7. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Administrator shall have been furnished with written notice
thereof and a copy of such evidence as the Administrator may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

5



--------------------------------------------------------------------------------

8. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award, its vesting or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Administrator to satisfy all obligations for
the payment of such withholding taxes; provided, however, that no amounts shall
be withheld in excess of the Company’s statutory minimum withholding liability.
Without limiting the generality of the foregoing, to the extent permitted by the
Administrator, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of shares of Common Stock held by the
Participant (which are fully vested and not subject to any pledge or other
security interest) or by having the Company withhold from the number of Shares
otherwise deliverable to the Participant hereunder Shares with a Fair Market
Value not in excess of the statutory minimum withholding liability. The
Participant further agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he has been advised that
he should consult with his own attorney, accountant and/or tax advisor regarding
the decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

 

9. Compliance with Applicable Law.

Upon the acquisition of any Shares pursuant to the vesting of the Award, the
Participant will make or enter into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
Applicable Law or with the Plan or this Agreement. Notwithstanding any other
provision in the Plan or this Agreement to the contrary, the Company shall not
be obligated to issue, deliver or transfer Shares, to make any other
distribution of benefits or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act).

 

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

 

6



--------------------------------------------------------------------------------

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

12. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail,
unless the Administrator determines otherwise.

 

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

15. Recoupment and Forfeiture.

As a condition to receiving the Award, the Participant agrees that he shall
abide by the Company’s Compensation Recovery Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

 

7



--------------------------------------------------------------------------------

16. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan, including but not limited to the sole authority to
determine whether and to what degree the Award is earned and vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

 

17. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

18. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and, by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant: [                    ] Performance Period: [                    ,
20     to                     , 20    .] The actual number of Shares, if any,
subject to the Award that may be earned shall be determined based on the
attainment of the performance goals specified in Schedule A, as determined by
the Administrator following the end of the Performance Period; provided,
however, that except as provided herein, no Shares shall vest and be issuable to
the Participant unless the Participant is continuously employed by or in service
with the Company from the Date of Grant until the Vesting Date and the
provisions of Section 1 of Schedule A are met. Number of Target Units: The
aggregate target number of restricted stock units for the Performance Period is
[                    ] (the “Target Units”). Notwithstanding the foregoing, in
the event that the Participant’s Employment with the Company is terminated due
to a Qualifying Termination, then a pro-rata portion of the Target Units may be
earned and vested in accordance with this Agreement and Schedule A. The pro-rata
portion that may be earned and vested shall be determined by multiplying the
total number of the Target Units by a fraction, the numerator of which is the
number of calendar days from the first day of the Performance Period through the
date of the Qualifying Termination, and the denominator of which is the total
number of calendar days in the Performance Period. Following a Qualifying
Termination, the use of the term “Target Units” shall mean the pro-rata portion
of the Target Units as determined pursuant to the immediately preceding
sentence. Vesting Date: [                    ]

 

9



--------------------------------------------------------------------------------

Number of Target Units Earned: [        ]% of the Target Units shall be eligible
to be earned based on attainment of the Threshold Performance Goal for the
Performance Period, subject to continued employment or service as provided
herein except in the case of a Qualifying Termination. [            ]% of the
Target Units shall be eligible to be earned based on attainment of the Target
Performance Goal for the Performance Period, subject to continued employment or
service as provided herein except in the case of a Qualifying Termination.
[            ]% of the Target Units shall be eligible to be earned based on
attainment of the Maximum Performance Goal for the Performance Period, subject
to continued employment or service as provided herein except in the case of a
Qualifying Termination. One Share of the Company’s stock will be issued for each
Target Unit earned and vested in accordance with this Agreement and Schedule A.

 

Participant:

 

Printed Name: [            ] Regional Management Corp. By:   Name:   Its:  

 

10



--------------------------------------------------------------------------------

Schedule A

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

Schedule A sets forth the performance goals for the performance-based and
service-based Restricted Stock Unit Award (the “Award”) under the Regional
Management Corp. 2015 Long-Term Incentive Plan, as it may be amended and/or
restated (the “Plan”), evidenced by the Performance-Contingent Restricted Stock
Unit Award Agreement (the “Agreement”) to which it is attached. Capitalized
terms not expressly defined in this Schedule A but defined in the Plan or the
Agreement shall have the same definitions as in the Plan and/or the Agreement,
as applicable.

1. Target Units; Vesting Terms: The aggregate target number of restricted stock
units for the Performance Period is: [            ] (the “Target Units”).
Notwithstanding the foregoing, in the event that the Participant’s employment or
service with the Company is terminated due to a Qualifying Termination, then a
pro-rata portion of the Target Units may be earned and vested in accordance with
this Agreement and Schedule A. The pro-rata portion that may be earned and
vested shall be determined by multiplying the total number of the Target Units
by a fraction, the numerator of which is the number of calendar days from the
first day of the Performance Period through the date of the Qualifying
Termination, and the denominator of which is the total number of calendar days
in the Performance Period. Except as otherwise provided in this Agreement, the
Award is subject to both continued service and performance requirements as
follows:

(a) Threshold Performance Goal: [            ]% of the Target Units subject to
the Award shall vest and be earned if (i) the Company’s [            ] meets or
exceeds [            ] for the Performance Period (the “Threshold Performance
Goal”), and (ii) the Participant is employed by or in service with the Company
on the Vesting Date and has been continuously employed or in service since the
Date of Grant. Except as otherwise provided in this Agreement, both the
performance condition described in Section 1(a)(i) and the service condition
described in Section 1(a)(ii) must be met in order for any of the Units to vest
pursuant to this Section 1(a).

(b) Target Performance Goal: [            ]% of the Target Units subject to the
Award shall vest and be earned if (i) [            ] meets or exceeds
[            ] for the Performance Period (the “Target Performance Goal”), and
(ii) the Participant is employed by or in service with by the Company on the
Vesting Date and has been continuously employed or in service since the Date of
Grant. Except as otherwise provided in this Agreement, both the performance
condition described in Section 1(b)(i) and the service condition described in
Section 1(b)(ii) must be met in order for any of the Units to vest pursuant to
this Section 1(b).

(c) Maximum Performance Goal: [            ]% of the Target Units subject to the
Award shall vest and be earned if (i) [            ] meets or exceeds
[            ] for the Performance Period (the “Maximum Performance Goal”), and
(ii) the Participant is

 

A-1



--------------------------------------------------------------------------------

employed by or in service with the Company on the Vesting Date and has been
continuously employed or in service since the Date of Grant. Except as otherwise
provided in this Agreement, both the performance condition described in
Section 1(c)(i) and the service condition described in Section 1(c)(ii) must be
met in order for any of the Units to vest pursuant to this Section 1(c).

Notwithstanding the foregoing, the Award shall not be deemed payable, in whole
or in part, until both of the following events have occurred: (A) the completion
of the Company’s audited financial statements for the fiscal year ending
[            ], and (B) the Administrator’s written certification regarding if
and to the extent the applicable performance goals have been met.

2. Definition: [Insert definition of performance criteria.]

3. Determination of Number of Target Units Earned; Additional Terms: The total
number of Target Units that may be eligible to be earned under the Award is
between [            ]% and [            ]% of the number of Target Units (as
adjusted as provided herein in the case of a Qualifying Termination) based on
attainment of [            ] for the Performance Period. If [            ] for
the Performance Period is below the Threshold Performance Goal, no Target Units
are earned for the Performance Period; if [            ] performance for the
Performance Period is at the Threshold Performance Goal, [            ]% of the
Target Units are earned for the Performance Period; if [            ]
performance for the Performance Period is at the Target Performance Goal,
[            ]% of the Target Units are earned for the Performance Period; if
[            ] performance for the Performance Period is at the Maximum
Performance Goal, [            ]% of the Target Units are earned for the
Performance Period, subject in all cases, except in the case of a Qualifying
Termination, to the Participant’s continued employment from the Date of Grant
until the Vesting Date. As further clarification, the Target Units deemed earned
for [            ] results between (A) the Threshold Performance Goal and the
Target Performance Goal and (B) the Target Performance Goal and the Maximum
Performance Goal will be calculated using linear interpolation.

 

A-2